Citation Nr: 1534243	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-27 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the severance of service connection for bilateral hearing loss was proper.

2.  Whether the severance of service connection for tinnitus was proper. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

By way of background, the RO granted service connection for hearing loss and tinnitus in a November 2009 rating decision.  In January 2010, the Veteran submitted a claim for entitlement to TDIU.  The RO denied this claim in a June 2010 rating decision and the Veteran timely perfected an appeal in October 2011.  Subsequent to the October 2011 substantive appeal, the RO proposed to sever service connection for hearing loss and tinnitus in a September 2013 rating decision.  Service connection for hearing loss and tinnitus was then severed in January 2014.  The Veteran submitted a timely notice of disagreement and a statement of the case was issued in August 2014.  He then submitted an October 2014 lay statement which expressed his continued disagreement with the severance of service connection and he requested a video conference hearing.  The Board finds that this lay statement constitutes a timely substantive appeal due to the content and the date of receipt.  38 C.F.R. § 20.202; 20.302(b).  

Although the issue of severance of service connection was not certified to the Board, the undersigned Veterans Law Judge accepted testimony regarding this issue at the July 2015 hearing in light of the timely October 2014 substantive appeal.  38 C.F.R. § 20.202; 20.302(b).  See also 38 C.F.R. § 19.35 ("The certification is used for administrative purposes and does not serve to either confer or deprive the Board of Veterans' Appeals of jurisdiction over an issue.")  Thus, the Veteran's October 2011 hearing request regarding the issue of entitlement to TDIU and the October 2014 hearing request regarding the issue of severance of service connection have been satisfied.  A transcript of the July 2015 Board hearing has been associated with the claims file.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that the grant of service connection for hearing loss was clearly and unmistakably erroneous. 

2.  The evidence does not show that the grant of service connection for tinnitus was clearly and unmistakably erroneous.  


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.304, 3.307 (2014).

2.  The criteria to sever service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.304, 3.307 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

In this case, the Veteran filed a service connection claim for hearing loss and tinnitus in April 2009 due to his in-service noise exposure as a field artillery batteryman.  The Veteran's service treatment records revealed that he had an in-service threshold shift upon separation from service.  

The Veteran was afforded a VA examination in September 2009.  Although the examiner questioned the reliability of the test results, she stated that the Veteran had 
"sensorineural hearing loss" of the left and right ear.  The examiner opined that hearing loss and tinnitus were less likely than not related to service due to the Veteran's reported statement that hearing loss and tinnitus began several years after service.  The examiner stated that tinnitus was related to hearing loss.   

In the November 2009 rating decision, the RO acknowledged the September 2009 VA examination report but granted service connection for hearing loss and tinnitus.  The RO found it significant that the Veteran had in-service acoustic trauma and that he had a documented in-service threshold shift upon separation from service.  The RO also granted service connection for tinnitus and noted that the examiner stated that tinnitus was at least as likely as not associated with hearing loss. 
 
During the pendency of the claim for entitlement to TDIU, the Veteran was afforded several VA examinations for his hearing loss.  A November 2011 VA examiner noted that the Veteran's test results were unreliable.  However, the examiner stated that tinnitus was at least as likely as not a combination of military noise exposure and civilian noise exposure.  A February 2012 VA examiner stated that he was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation due to unreliable test results.  

In light of this medical evidence, the RO proposed to sever service connection for hearing loss and tinnitus in a September 2013 rating decision.  The RO stated that the grant of service connection for hearing loss and tinnitus was clearly and unmistakably erroneous on the basis that the Veteran's hearing loss and tinnitus were not related to service.  

An October 2013 letter notified the Veteran of the proposed action and informed him of his right to submit evidence and appear for a personal hearing.  The Veteran disagreed with the proposed severance in October 2013.  A January 2014 rating decision formally severed service connection for hearing loss and tinnitus.  In doing so, the RO acknowledged the Veteran's contentions but found clear and unmistakable error in the grant of service connection.  

Since the January 2014 rating decision, additional evidence has been associated with the claims file.  A June 2014 VA examiner opined that hearing loss and tinnitus were less likely than not related to service.  However, in October 2014, the Veteran submitted a lay statement asserting that he had hearing problems, including tinnitus, in service and that he continued to have hearing problems since separation from service.  In this lay statement and during the July 2015 Board hearing, the Veteran reported that the VA examiners misunderstood his statements regarding onset of hearing loss.    

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met. Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 
    
In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id. at 488.  The Stallworth Court added, "Consequently, the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence established that service connection is clearly erroneous." Id. (Emphasis in original). 

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth; Allen.

The Board acknowledges the VA examination reports of record which state that the Veteran's audiological evaluations are not reliable and that his hearing loss and tinnitus are not related to service.  However, the Board finds it significant that the service treatment records reveal an in-service threshold shift upon separation from service.  Moreover, the Veteran has provided testimony that he had hearing problems in service and since separation from service.  See October 2014 lay statement.  This testimony is supported by the contemporaneous evidence that documented an in-service threshold shift.  Thus, competent and credible evidence, both pre-dating the RO's grant of service connection and post-dating its severance, provide evidence of hearing loss in service and hearing loss since separation from service.  Moreover, the September 2009 VA examiner stated that tinnitus was related to hearing loss and the November 2011 VA examiner stated that tinnitus was at least in part related to service.  The Veteran has also provided competent and credible testimony that he had tinnitus in service and since separation from service.  After a careful review of the record, the Board finds that there was and is a tenable basis to support the RO's grant of service connection for hearing loss and tinnitus.  VA has not met the high evidentiary burden of showing clear and unmistakable error; thus the severance of service connection for hearing loss and tinnitus was improper.    


ORDER

Severance of service connection not being proper, service connection for bilateral hearing loss is restored, effective the date of the severance of service connection.  

Severance of service connection not being proper, service connection for tinnitus is restored, effective the date of the severance of service connection.  


REMAND

In the above decision, the Board restored service connection for hearing loss and tinnitus.  The Veteran contends that his hearing loss and tinnitus, along with his non-service connected dizziness/vertigo, prevent him from maintaining employment.  In the October 2014 lay statement, the Veteran raised the issue of entitlement to service connection for "dizziness" secondary to hearing loss and tinnitus.  The Veteran also alleged dizziness/vertigo secondary to psychiatric medication during the July 2015 Board hearing.  Also during the Board hearing, the Veteran raised the issue of entitlement to service connection for a psychiatric disorder secondary to hearing loss and tinnitus.  These raised claims are inextricably intertwined with the Veteran's TDIU claim.  As such, the Board finds that the Veteran should be afforded a VA examination for his psychiatric condition and vertigo/dizziness upon remand since the issue of entitlement to TDIU is currently before the Board.  38 U.S.C.A. § 5103A(g) (West 2014).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Gather any outstanding pertinent records of VA treatment dated since October 2013. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the Veteran's service connection claim for psychiatric disorder and dizziness/vertigo, as well as the impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amount of hours worked per week.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of any psychiatric disorder found to be present.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed. 

The examiner should diagnose all psychiatric disorder(s) found to be present.  Then, the examiner should opine as to whether the Veteran's psychiatric disorder is related to service, or caused by or aggravated by his service-connected hearing loss and/or tinnitus.  

5.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of his dizziness/vertigo.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner(s) should opine as to whether the Veteran's vertigo/dizziness is related to service, or caused by or aggravated by his service-connected hearing loss and/or tinnitus.  

The examiner should also note whether the Veteran's vertigo/dizziness is caused by or aggravated by his psychiatric medication.  

6.  Schedule the Veteran for an examination to evaluate the current nature and severity of his service-connected hearing loss.  The claims folder should be made available to the examiner for review. 

In addition to objective test results, the examiner should fully describe the functional effects caused by his hearing loss and tinnitus.  The examiner should also address whether his hearing loss and tinnitus impact his ability to maintain substantially gainful employment, such as his ability to communicate effectively with other people.  The examiner should discuss to what extent his hearing loss and tinnitus impacts his ability to communicate with other people.     

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

7.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


